489 S.W.2d 594 (1973)
William HOLLAND, Appellant,
v.
The STATE of Texas, Appellee.
No. 46187.
Court of Criminal Appeals of Texas.
January 24, 1973.
Bray, Ashley, Shaver, Sherbert, Orsburn & Browning by Charles C. Orsburn, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough and I. D. McMasters, Asst. Dist. Attys., Houston, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
ODOM, Judge.
This appeal is from a conviction for insult to the flag of the United States under Article 152, Vernon's Ann.P.C.; punishment was assessed by the court at two years, probated. (See also companion cases, Van Slyke v. State, Tex.Cr.App., 489 S.W.2d 590, and Case v. State, Tex.Cr. App., 489 S.W.2d 593, this day decided.)
In this cause appellant stipulated to the evidence in Van Slyke v. State, supra, and Case v. State, supra, and the same will not be repeated herein.
All six grounds of error challenge the constitutionality of Article 152, V.A.P.C. Such has been decided adversely to appellant in Van Slyke v. State, supra; Case v. State, supra; Delorme v. State, 488 S.W.2d 808; Deeds v. State, Tex.Cr.App., 474 S.W.2d 718, to which reference is made and holdings adhered to herein.
There being no reversible error, the judgment is affirmed.